FILED
                            NOT FOR PUBLICATION                              FEB 22 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50106

              Plaintiff - Appellee,              D.C. No. 2:02-cr-00045-RSWL-1

  v.
                                                 MEMORANDUM *
DAVID DOLIVEK,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                 Ronald S.W. Lew, Senior District Judge, Presiding

                     Argued and Submitted February 12, 2013 *
                              Pasadena, California

Before: GOODWIN, KLEINFELD, and SILVERMAN, Circuit Judges.

       Appellant David Dovilek, convicted of possession of child pornography,

argues that the district court abused its discretion when it modified the conditions

of his supervised release to permit computer use but with a requirement for

keystroke monitoring. We disagree.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                          -2-

      We recognize that keystroke monitoring is more intrusive than mere Internet

monitoring and not appropriate in every case. See United States v. Quinzon, 643

F.3d 1266, 1273 (9th Cir. 2011). However, Dolivek’s illicit computer use involved

more than just online activities. He ran a commercial child pornography

distribution business. In addition, he created his own child pornography

videotapes. A former web designer, Dolivek is a sophisticated computer user who

had the knowledge, software, and experience to avoid detection of more criminal

misuse of his computer, if keystroke monitoring was not imposed. Because

keystroke computer monitoring is reasonably related to the specific circumstances

of Dolivek’s offense and individual characteristics, and the need to protect the

public, the district court did not abuse its discretion. See United States v. Rearden,

349 F.3d 608, 621 (9th Cir. 2003).

      AFFIRMED.